On Application por "Rishearinw.
The plaintiff and intervenors apply for a rehearing on the ground, mainly, that if they “ have failed to prove the simulation,” their suit should be maintained “ under the prayer for the annulment of the contract, and for general relief.”
Our opinion quotes the prayer relied on. We considered that their sole reliance was upon proof of the chai-ge of simulation, as there ivas no alternative allegation or prayer that if the.conveyances were not simulated, they were fraudulent. Such demands have been considered as not inconsistent. In the absence of such alternative prayer, we thought it out of our power to grant such relief. But, indeed, if such *332-a demand and prayer had been specially made, it coaid not have been determined by us because of our want of jurisdiction, the plaintiff’s monied demand being less than $2000, and that being the test in a purely revocatory action.
Their application must, therefore, be lefused.
The defendant, Maylie, complains that he was nob relieved from the cost of the lower court, because the judgment of that court was, as to him, reversed entirely.
In this we think he is clearly correct, and our judgment should be amended.
Tt is therefore ordered, adjudged and decreed that our former judgment and decree be so amended as to tax the plaintiff and appellee with all the cost in the court a quo appertaining to the defendant and appellant, Maylie, and that as thus amended it remain undisturbed.
Rehearing refused.